t c memo united_states tax_court spiridon spireas and amalia kassapidis-spireas petitioners v commissioner of internal revenue respondent docket no filed date william f colgin robert r martinelli and christina k harper for petitioners gerald a thorpe for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined for and respectively deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure the deficiencies arose from respondent’s con- clusion that the royalties spiridon spireas petitioner received under a license agreement are taxable as ordinary_income rather than as capital_gain the question we must decide is whether petitioner transferred all substantial rights to the relevant technology such that the royalties he received are eligible for capital_gain treatment under sec_1235 finding as we do that petitioner retained valuable rights in the technology that was the subject of the transfer we sustain respondent’s determination that sec_1235 does not apply and that the royalties constituted ordinary_income findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated by this reference petitioners re- sided in pennsylvania when they filed the petition petitioner immigrated to the united_states from greece in and com- pleted master’s and doctoral studies in pharmaceutical technology and industrial pharmacy he obtained his ph d degree from st john’s university in dr sanford m bolton now deceased was chairman of the pharmaceutical sciences department at st john’s when petitioner was writing his doctoral thesis and served as his faculty adviser all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar a the liquisolid technology and patents petitioner’s dissertation addressed techniques designed to improve in labor- atory-scale studies the solubility of drugs not easily dissolved in water petitioner subsequently became a renowned expert in the science of drug delivery including liquisolid technologies which involve novel methods of drug formulation he is an inventor and has secured jointly or individually more than u s and for- eign patents and or patent applications in petitioner and dr bolton organized hygrosol pharmaceutical cor- poration hygrosol for the purpose of exploiting the liquisolid technologies they were developing hygrosol is an electing small_business or s_corporation at all relevant times petitioner and dr bolton each owned of hygrosol they took turns serving as its president and vice president hygrosol received the royal- ties at issue in this case and those royalties flowed through to petitioner and dr bolton in laypersons’ terms the liquisolid technology can be thought of as a tool this tool can be used to create unique formulations for the delivery of a chemical in tablet form such as a nutritional supplement or a pharmaceutical drug the liquisolid technology developed by petitioner and dr bolton aimed to solve the problem of low bioavailability of water-insoluble drugs bioavailability refers to the extent and rate at which a drug enters the body’s systemic circulation and is thus able to have the desired therapeutic effect drugs delivered intravenously have a bioavailability rate drugs delivered orally have a lower bioavailability rate because they must first be dissolved in the gastrointestinal fluids and pass through the intestinal wall before reaching the bloodstream soft-gelatin capsules aid bioavailability because the drug is already in a liquid solution which facilitates quicker and more complete absorption of the drug while in the gastrointestinal track the manufacturing process required to produce soft-gelatin capsules however can be complex and expensive liquisolid techno- logy involves production of liquisolid systems which are powdered forms of drugs in liquid solutions that can be compressed into tablets or placed in hard- gelatin capsules which are typically cheaper to manufacture a major goal of liquisolid technology is to enhance the bioavailability of water-insoluble drugs delivered in these formats in petitioner began developing granular liquisolid systems which are liquisolid systems that include a volatile solvent granular liquisolid systems are ideal for drugs that degrade under heat the process for making granular liqui- solid systems generally involves mixing the drug with volatile and nonvolatile solvents without applying any heat to produce the drug solution or suspension petitioner and dr bolton were issued jointly or individually four u s pat- ents related to liquisolid technology in date they applied for and in sep- tember they were issued patent no big_number for liquisolid systems and methods of preparing same patent the patent claims a method of using a novel mathematical algorithm to determine acceptable formulations using the liquisolid technology in date petitioner and dr bolton applied for and in date they were issued patent no big_number patent the patent which also covered liquisolid systems and methods of preparing same was a division of the patent the claims of the patent resemble those of the patent but disclose additional products that can be prepared using the liquisolid technology in date petitioner and dr bolton applied for and in date they were issued patent no big_number patent in date petitioner in- dividually applied for and in date he was issued patent no big_number patent the and patents which also covered liquisolid systems and methods of preparing same were continuations-in-part of the patent in contrast to the processes disclosed in the and patents the processes dis- closed in the and patents do not require the use of elevated tempera- tures we will refer to the and patents collectively as the patents we will refer to the technology underlying each of the patents as the liquisolid technology b negotiations toward licensing agreement at the relevant times mutual pharmaceutical company inc mutual was a company whose business focused on developing and marketing generic drugs united research laboratories inc url was an affiliate of mutual that distri- buted pharmaceutical products and some health and nutritional supplements we will refer to these companies collectively as mutual petitioner was introduced to mutual through a professional colleague in a date meeting with mutual petitioner explained how the liquisolid technology could be used to enhance the bioavailability of various drugs and nutritional supplements such as coq10 he provided examples of pharmaceutical products he was developing using this technology in collaboration with other drug companies on date petitioner and mutual signed a confidentiality agreement this included an addendum prepared by petitioner that excluded marketing strategies he was already using for the liquisolid technology petitioner included this addendum because he did not want to be foreclosed from using such marketing strategies in collaboration with companies other than mutual during fall petitioner expected mutual to propose a collaboration to develop a super-bioavailable coq10 product instead mutual in date sent him an unsolicited letter asking for his help in developing a capsule form of etoposide etoposide is used in chemotherapy to treat certain types of cancer pe- titioner rejected this proposal because among other things he was already colla- borating with barr laboratories a large drug company on using the liquisolid technology to formulate etoposide on date mutual sent petitioner and dr bolton a larger scale proposal that included a draft license agreement this agreement if implemented would have granted mutual an exclusive license to use throughout the pharma- ceutical industry the liquisolid technology represented by the patent peti- tioner rejected this proposal because he had no intention of giving mutual the exclusive right to use this technology at that time he was attempting to exploit the liquisolid technology with other pharmaceutical companies and was working with at least two companies in an effort to create super-bioavailable drugs in date petitioner agreed to provide consulting services to mutual in connection with its research_and_development r d activities these services were not directly related to the liquisolid technology however while petitioner was providing these services mutual succeeded in obtaining fda approval for two drug products this boosted petitioner’s confidence that it would be able to secure fda approval if drugs were developed using the liquisolid technology in late date petitioner sent mutual a letter proposing significant changes to the date draft license agreement instead of granting mutu- al an exclusive license to use the liquisolid technology petitioner proposed that it would receive a license to use that technology only in connection with specific products that the parties agreed to develop after several months of additional negotiations the parties executed a license agreement based on this principle c the license agreement on date hygrosol dr bolton and petitioner collectively licen- sors entered into a license agreement with mutual license agreement or agreement the agreement granted to mutual the right to use the liquisolid tech- nology on a product-by-product basis to develop produce and sell within the united_states new and generic pharmaceutical drugs as determined by the parties on the basis of unanimous consent the agreement began with the following recitals whereas the founders of hygrosol spireas and bolton have obtained a notice of allowance of their patent claims in their applica- tion for united_states letters patent entitled liquisolid systems and methods of preparing same the patent and whereas spireas and bolton developed and are the invent- ors of all the technology which is the subject of the patent the tech- nology and whereas hygrosol spireas and bolton desire to grant to mutual and united the exclusive right to utilize the technology only for the development of new generic drug forms and new drug products the products unanimously selected by hygrosol united and mutual and after so selected to be developed produced and sold in the united_states sec_2 of the agreement captioned grant of exclusive rights pro- vided that the licensors granted to mutual t he exclusive rights to utilize the technology only to develop products that mutual united and hygrosol acting in good_faith will unanimously select mutual was also granted the exclusive right within the united_states to produce market sell promote and distribute said products containing the technology the technology was defined as the technology which is the subject of the patent which denoted the original patent section of the agreement addressed after-acquired technology it pro- vided that i f during development of a product a new patent of specific applica- tion claims is secured based on the original patent the new patent shall be the pro- perty of hygrosol spireas and bolton however mutual in that event would have the right without paying additional compensation to utilize such patent as if described in the definition of ‘patent’ set forth above thus the technology that mutual received the right to use ultimately included not only the patent but also the patent which was a division of the patent and the and patents which were continuations of the patent the term products was defined to mean new generic drug forms and new drug products developed using the technology products could also include nutritional supplements that were either combined with pharmaceutical drugs or required fda approval to be marketed as drugs the term products thus exclu- ded nutritional supplements unconnected to any fda-approved drug and not re- quiring fda approval sec_5 further provided that t he group of potential products to be selected by the parties to this agreement shall exclude at all times during the life of this agreement products that hygrosol spireas and bolton are developing or are in negotiations to develop for another party mutual’s rights to use the technology with respect to a particular product began once the parties agreed in writing to develop that product and mutual paid petitioner dollar_figure to conduct a feasibility study during the agreement’s first year the licensors pledged to make a good-faith effort to propose three products for development if mutual determined after petitioner presented the results of his study to dispense with further feasibility studies and discontinue developing that product the licensors were then free to offer the product to any other entity if the parties agreed following completion of feasibility studies to develop a particular product formulation studies would begin under petitioner’s super- vision with a view to producing a clinical batch of the product meeting mutual’s specifications for dissolution and stability that stage would be followed by clini- cal studies and if they were successful development of a marketing strategy for the product if mutual sold a product of the gross_profit as defined was to be paid to hygrosol quarterly if mutual did not actively develop produce or sell a particular product the licensors could terminate its exclusive rights with respect thereto mutual would also forfeit its exclusive rights with respect to a product and such rights would revert to the licensors if mutual notified them that it was discontinuing develop- ment or marketing of that product on the other hand the agreement permitted mutual to sublicense to a third party its rights with respect to a particular product in that event the licensors were entitled to of the net_proceeds as defined apart from royalties to be paid on ultimate sale of products petitioner was paid in other ways for work performed at various stages of the development process the dollar_figure up-front fee was based on an estimate that the feasibility study for a given product would take approximately days to complete for additional time devoted to feasibility studies petitioner would be paid as an inde- pendent contractor at a daily rate of dollar_figure in date petitioner entered into an employment agreement to serve as vice president of research_and_development for mutual his duties as an employee included laboratory and research activities related to obtaining fda approvals for the company’s products the license agreement granted mutual rights to use the technology only in the pharmaceutical field petitioner retained rights to use his liquisolid technology to develop vitamins nutritional supplements and other health-related products not requiring fda approval in date petitioner engaged one or more professionals to market the liquisolid technology to various companies in the health and nutrition fields as of date the right to exploit the liquisolid tech- nology in the health and nutrition fields had substantial value the license agreement was not petitioner’s only effort to commercial- ize the liquisolid technology within the pharmaceutical field during and through the date of that agreement petitioner worked with other drug companies to develop at least one pharmaceutical product using the technology the tech- nology had potential application to thousands of pharmaceutical products and mutual obtained rights to use that technology only with respect to products that the licensors presented to it for development by withholding his assent as to a particular drug petitioner could reserve to himself and his co-licensors the exclu- sive rights to develop new formulations of that drug using the liquisolid techno- logy the licensors could also reacquire rights to use the technology with respect to products that mutual declined to pursue or abandoned after development had begun the right to use the technology to develop drugs that were not proposed by the licensors to or selected for development by mutual had substantial value at the time the license agreement was signed d selection of products for development as of the date the agreement was signed petitioner had not yet developed a commercially viable drug or other product using the technology while the tech- nology included patented concepts for addressing the low bioavailability prob- lem the parties recognized that these concepts would need to be adapted to the peculiar properties of each specific chemical or molecule in order to create a new commercially successful formulation of that drug when they executed the license agreement the licensors had not identified any products that would be presented to mutual for development starting in mid-1998 petitioner screened up to drugs through prelimi- nary tests to determine their suitability for development under the license agreement of these the parties selected more than products for further devel- opment the agreement specified that these selections had to be memorialized in writing and the parties did this by executing short engagement letters between date and date the parties executed engagement letters committing themselves to pursuing highly to maximally bioavailable formula- tions of various drugs including ibuprofen lovastatin and viagra and to pursuing bioequivalent formulations of various drugs including lovastatin paxil and zoloft a typical engagement letter was two paragraphs long and was signed by a representative of mutual and by petitioner as the representative of hygrosol by early the u s molecule patent had expired for a drug called felo- dipine which is used to treat high blood pressure it was manufactured by a large unrelated pharmaceutical company and marketed under the brand name plendil any pharmaceutical company could purchase the felodipine molecule however there remained a nonexpired formulation patent on the plendil product because of its chemical structure felodipine has low water solubility and degrades if it is exposed to elevated temperatures or light petitioner performed preliminary tests on felodipine in early after doing so he was hopeful that the technology could be used to develop a new formulation of felodipine that would overcome the challenges posed by this drug and achieve bioequivalance with the plendil product without infringing on the existing formulation patent on date mutual sent petitioner an engagement letter addressing the development of three products including felodipine this letter read in full as follows this letter is the formal engagement of hygrosol and mutual for generic bioequivalent versions of rythmol and plendil extended- release as well as maximally bioavailable formulations of propafe- none in accordance with the license agreement between hygrosol and mutual dated date attached with this letter is a check for thirty thousand dollars dollar_figure for engagement of these three products in accordance with the license agreement please sign below if this is acceptable to hygrosol pharmaceutical corp petitioner countersigned this letter date engagement letter in his capacity as vice president of hygrosol felodipine was the 11th drug that the parties had selected for possible development under the license agreement when he signed the date engagement letter petitioner had comple- ted roughly of the work that ultimately resulted in a successful new formu- lation of felodipine the principal challenges this molecule posed were its low solubility in water and its high sensitivity to heat and light in solving these prob- lems petitioner employed the technology and in particular the claims governing granular liquisolid systems covered by the patent but considerable work was required to adapt the technology to felodipine’s idiosyncrasies regulating the release of the drug from the generic tablet and making the active ingredient stable in tablet form petitioner and mutual refrained from seeking a patent on this for- mulation in order to prevent competitors from seeing the disclosures that a patent the date engagement letter also committed the parties to pursuing new formulations of propafenone and rythmol propafenone is the generic name for a drug used to treat heart arrythmia it was marketed by an unrelated drug com- pany under the brand name rythmol mutual eventually obtained fda approval for a propafenone formulation and paid royalties therefor to hygrosol under the license agreement in the text we focus mainly on felodipine because it generated of the royalty income at issue in this case however the analy- sis for the propafenone formulation is identical in all material aspects to the analysis for the felodipine formulation application would require however the felodipine formulation was novel useful and nonobvious and it qualified as patentable under the license agreement mutual obtained the exclusive right to produce and sell within the united_states any product containing the technolo- gy which included the felodipine formulation it obtained fda approval for that formulation and it has successfully marketed a new generic form of felodipine that resulted from petitioner’s application of the technology felodipine and pro- pafenone were the only products developed under the license agreement that resulted in commercial success e expert testimony dr david enscore petitioner offered and the court recognized dr david enscore as an expert in drug formulation development and manufacturing dr enscore has a ph d in chemical engineering and has worked as a consultant in the field of pharmaceu- tical product formulation for more than years he is listed as the inventor or coinventor on u s patents relating to drug delivery and medical devices dr enscore credibly testified that petitioner used the technology to invent a formulation and manufacturing process for a once-daily felodipine extended- release tablet that could be manufactured without causing degradation of the drug and was bioequivalent to the plendil extended-release product dr enscore testified that the felodipine formulation was an adaptation of the granular liqui- solid technology disclosed by the patent his testimony in conjunction with petitioner’s testimony indicates that petitioner’s invention of the felodipine formulation occurred sometime between date when petitioner applied for the patent and date george m gould petitioner offered and the court recognized george m gould as an expert in the fields of patents and licensing mr gould has practiced patent law for more than years he spent much of his career as chief patent counsel for hoffmann- la roche a major pharmaceutical company he has frequently testified as an expert on patent and intellectual_property law mr gould testified that a scientist occupying petitioner’s position in might have considered entering into an r d agreement with a pharmaceutical partner then executing licensing arrangements for particular products to which application of the technology seemed promising mr gould expressed the view that the license agreement was in substance an r d agreement and that the date engagement letter was in substance a license agreement viewing the date engagement letter as a license agreement by which hygrosol transferred the felodipine formulation to mutual mr gould opined that all substantial rights were thereby transferred that was so he testified because felodipine was useful only as a drug and would have no value as a nutritional supplement f irs examination petitioners timely filed joint federal_income_tax returns for and on form sec_1040 u s individual_income_tax_return on which they reported royal- ties received under the license agreement as long-term_capital_gain the irs examined those returns and issued petitioners a timely a notice_of_deficiency that notice determined that the royalties received were not subject_to sec_1235 and should have been reported as ordinary_income opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determina- tions erroneous rule a 290_us_111 at trial petitioners moved to shift the burden_of_proof to respondent under sec_7491 several of the issues on which petitioners seek to shift the burden_of_proof involve legal conclusions not factual matters sec_7491 does not apply to shift the burden_of_proof as to them in any event because we decide this case on a preponderance_of_the_evidence it does not matter who has the burden_of_proof see sec_7491 138_tc_306 absent stipulation to the contrary this case is appealable to the u s court_of_appeals for the third circuit on legal questions we accordingly follow the precedent of that court see 54_tc_742 aff’d 445_f2d_985 10th cir a governing statutory framework royalty payments received under a license agreement are generally taxed as ordinary_income however sec_1235 provides that a transfer of property consisting of all_substantial_rights_to_a_patent by any holder shall be con- sidered the sale_or_exchange of a capital_asset held for more than year this treatment applies regardless of whether the consideration received in exchange is whether the burden has shifted matters only in the case of an evidentiary tie see 366_f3d_608 8th cir aff’g tcmemo_2002_145 in this case we discerned no evidentiary tie on any material issue of fact see payne v commissioner tcmemo_2003_90 85_tcm_1073 although assignment of the burden_of_proof is poten- tially relevant at the outset of any case where the court finds that the undis- puted facts favor one of the parties the case is not determined on the basis of which party bore the burden_of_proof and the assignment of burden_of_proof be- comes irrelevant payable periodically or is contingent on productivity or use of the property sec_1235 and for payments to qualify for capital_gain treatment under sec_1235 it is not necessary that the property transferred be patented or be subject_to a patent application at the time of transfer see sec_1_1235-2 income_tax regs it is sufficient that the taxpayer transfer all substantial rights to a patentable product that is held as a trade secret whether or not a patent application is ultimately filed see 352_f2d_995 n 2d cir aff’g 43_tc_252 gilson v commissioner tcmemo_1984_447 48_tcm_922 as the third circuit explained in 259_f2d_893 3d cir rev’g 28_tc_898 o ur inquiry is aimed at ascertaining whether rights amounting to full and complete control were relinquished a transfer of something less constitutes a mere license with the royalties received thereunder taxable as ordinary_income fn ref omitted sec_1235 defines the term holder to include any individual whose efforts created such property respondent agrees that for purposes of this case petitioner is the relevant transferor and that he qualifies as a holder within the meaning of this section in determining whether all substantial rights have been transferred the circumstances of the whole transaction rather than the particular terminology used in the instrument of transfer shall be considered sec_1_1235-2 income_tax regs see 877_f2d_1075 1st cir aff’g 90_tc_1263 261_f2d_162 3d cir we consider the practical effect of the terms to which the parties have agreed but we will not reform the parties’ agreement to alter its terms absent un- usual circumstances see 378_f2d_771 3d cir a party can challenge the tax consequences of his agreement as con- strued by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud or dur- ess vacating and remanding 44_tc_549 mylan inc subs v com- missioner tcmemo_2016_45 at discussing the danielson_rule in the context of transfers of intellectual_property capital_gain treatment is not available where the instrument of transfer grants rights to the grantee in fields of use within trades or industries which are less than all the rights covered by the patent which exist and have value at the time of the grant sec_1_1235-2 income_tax regs to ascertain whether a taxpayer has transferred all substantial rights we consider whether he has retained rights that in the aggregate have substantial value see e i du pont de nemours co v united stat432_f2d_1052 3d cir the central dispute between the parties may be encapsulated in the question all substantial rights to what respondent submits that the instrument of trans- fer is the license agreement and that the crucial question is whether petitioner thereby transferred all substantial rights to the technology respondent contends that the answer to this question is no urging that petitioner retained valuable rights to use the patents and liquisolid technology both outside the pharmaceutical field eg in developing vitamins and nutritional supplements and inside the pharmaceutical field eg in developing drugs on which he was then collaborating with other companies or might in future decline to propose to mutual for develop- ment petitioners submit that the key document is the date engagement letter that this letter was in substance a license agreement and that the central question is whether petitioner thereby transferred all substantial rights to the felodipine and profafenone formulations petitioner contends that the answer to this question is yes urging that felodipine and propafenone have no value outside the pharmaceutical field but are useful only as drugs we conclude that respondent has the stronger side of this argument b nature of the rights transferred pennsylvania law guides our construction of the relevant documents and suggests the following principles applicable to contract interpretation the funda- mental goal of contract interpretation in pennsylvania is to ascertain the intent of the contracting parties robert f felte inc v white a 2d pa when the terms of a written contract are clear and unambiguous the intent of the parties is to be ascertained from the document itself hutchison v sunbeam coal corp a 2d pa pines plaza bowling inc v rossview inc a 2d pa if ambiguity exists in a contract parol evidence is admissible to explain or resolve the ambiguity this is so regardless of whether the ambiguity is latent ie created by extrinsic or collateral circumstances or patent ie created by the terms of the instrument itself see steuart v mcchesney a 2d pa in re estate of herr a 2d pa a contract is ambiguous if it is reasonably susceptible of different constructions and capable of being un- derstood in more than one sense kripp v kripp a 2d pa while unambiguous contracts are interpreted by the court as a matter of law ambiguous writings require factual determinations by the finder of fact ibid the license agreement we discern little if any ambiguity in the license agreement that agreement is the instrument of transfer sec_1_1235-2 income_tax regs sec_2 of the agreement captioned grant of exclusive rights provides that the licensors granted to mutual t he exclusive rights to utilize the technology to develop new formulations of selected products the rights transferred were thus the rights to use the liquisolid technology embodied in the patents and to make and sell any products containing the technology that is any products successfully generated by exploitation of the technology conversely the license agreement did not transfer rights to the for- mulation of any specific drug it could not possibly have done so because no such formulations existed in date indeed the parties at that time had not selected any drugs for development using the technology and they did not know what drugs would in the future be proposed or selected for development felodipine and propafenone in particular the 11th and 12th drugs proposed by the licensors were not selected for development until date the recitals to the license agreement confirm the parties’ intent the fifth whereas clause states that hygrosol spireas and bolton desire to grant to mutual and united the exclusive right to utilize the technology only for the devel- opment of new generic drug forms and new drug products unanimously se- lected by the parties this sentence leaves little doubt that what the licensors intended to transfer to mutual was a limited right to use the technology coupled with the right to make and sell any drug formulations successfully developed using the technology sec_4 of the agreement captioned compensation supports respon- dent’s view that mutual was paying royalties for rights to use the technology gen- erally not for the felodipine formulation specifically petitioners submit that dr spireas was the sole inventor of the felodipine formulation and that he invented the felodipine technology in his individual capacity as an inventor dr enscore similarly testified that petitioner invented the felodipine formulation sometime after date and that it was an adaptation of the granular liquisolid technolo- gy covered by the patent that patent unlike the other patents was issued to petitioner individually not to petitioner and dr bolton jointly thus if mutual were paying only for the felodipine formulation one would have expected that petitioner would receive most if not all of the resulting royalties but that is not what the license agreement provided sec_4 pro- vided that if mutual received fda approval for and sold a product then of the gross_profit would be paid to hygrosol quarterly hygrosol was owned by petitioner and dr bolton and dr bolton would thus receive of all royalties paid under the agreement this division makes perfect sense if the royalties were paid for use of the technology which at that time consisted of the patent which was jointly owned by petitioner and dr bolton this division is hard to reconcile with petitioner’s theory that the royalties were paid exclusively for a product of which he in his individual capacity was the sole inventor the conclusion that mutual was paying royalties for use of the technolo- gy is supported not only by the terms of the license agreement but also by the circumstances of the whole transaction sec_1_1235-2 income_tax regs see merck co f 2d pincite see generally in re estate of herr a 2d pincite t he court in interpreting a will or a contract can always consider the surrounding circumstances in order to ascertain the intention and meaning of the parties during the negotiations toward the agreement petitioner clearly had as a primary goal maintaining control_over the liquisolid technology he testified that he was hesitant to license this technology to mutual because he was already collaborating with other companies to develop drug formulations using it he was also interested in exploring use of the technology in the field of nutritional supplements such as coq10 when mutual in date proposed that it receive an exclusive li- cense to use the technology for all purposes petitioner firmly rejected that idea under the agreement ultimately signed mutual was granted rights to use the technology only with respect to products unanimously selected by the parties mutual was explicitly denied the right to use the technology with respect to products that hygrosol spireas and bolton are developing or are in negotiations to develop for another party rights to use the technology would also revert to the licensors as to a given product if mutual did not follow through on its commit- ments in short the negotiating history confirms the parties’ understanding that what was being licensed was a right to use the technology albeit a carefully cir- cumscribed right to do so in asserting that petitioner transferred his felodipine technology to url and mutual petitioners ignore the dispositive provisions of the license agreement in section mutual explicitly agreed that all formulations relating to the products containing the technology and developed in mutual’s facili- ties belong to hygrosol spireas and bolton subject_to mutual’s rights under the agreement section similarly provided if during development of a product a new patent of specific application claims is secured based on the origi- nal patent the new patent shall be the property of hygrosol spireas and bolton mutual was not entitled to outright ownership of subsequently developed technology but only the right to utilize such patent as if described in the definition of ‘patent’ set forth in the license agreement this makes it clear that all rights mutual obtained were governed by and limited by the license agreement the date engagement letter in contending that petitioner transferred all substantial rights to the felo- dipine formulation petitioners largely ignore the license agreement which mr gould opined was in substance an r d agreement setting forth a frame- work for product development instead they rely on the date engagement letter which mr gould opined was in substance a license agreement mr gould’s on brief petitioners argue that the liquisolid patents did not cover dr spireas’ new unique and patentable felodipine technolog y if that were so it is hard to see how mutual would have the rights to make and sell that pro- duct mutual was granted its make-and-sell rights by the license agree- ment which defines those rights as the rights to produce market and sell pro- ducts containing the technology testimony on these points was unpersuasive because it ignored the terms purpose and effect of both documents the date engagement letter was just that--an engagement letter it stated rather plainly that the parties had selected three drugs for development and transmitted a dollar_figure check for engagement of these three products it was sub- stantially similar to other engagement letters the parties signed to memorialize their selection of certain drugs for further investigation these engagement letters grant no rights and have no royalty payment terms far from constituting free- standing license agreements they simply rendered the license agreement operative with respect to the products that they identified the license agreement specified that mutual was granted rights to utilize the technology only to develop products that mutual united and hygrosol unanimously select sec_2 of the agreement provided that the period expert witness testimony may help the court understand an area requiring specialized training or knowledge see fed r evid 93_tc_529 but we are not bound by an expert’s opinion especially when the testimony verges on legal or quasi-legal subjects such as con- tract interpretation we weigh an expert’s testimony in light of his or her qualifi- cations and with respect to all credible_evidence in the record depending on our overall evaluation of the evidence we may reject an expert’s opinion in its entirety accept it in its entirety or accept selected portions of it see 304_us_282 102_tc_149 during which mutual shall have exclusive rights with respect to a product commences as soon as said product is identified by either party and agreed upon in writing by hygrosol mutual and united the date engagement letter simply memorialized that felodipine and propafenone had been identified and agreed upon in writing by the parties the execution of this letter did no more than fulfill a condition stated in the license agreement it served to trigger with respect to those two products the exclusive rights to utilize the technology granted to mutual by sec_2_1 of the agreement the license agreement is clearly the relevant instrument of transfer see sec_1_1235-2 income_tax regs because it is the agreement that grant- ed the rights for which mutual paid indeed in asserting that mutual received all substantial rights to the felodipine formulation petitioners necessarily rely on provisions of the license agreement stating that mutual received rights throughout the united_states for a perpetual term petitioners cannot logically contend that the date engagement letter served to license the felodipine formulation while relying on the license agreement to establish that mutu- al’s rights in that formulation were unlimited temporally and exclusive geographically petitioners assert that their view of the situation is supported by what they call the statute’s ‘in consideration of’ requirement sec_1235 provides that a transfer of property consisting of all_substantial_rights_to_a_patent shall be treated as the sale of a capital_asset regardless of whether or not payments in consider- ation of such transfer are payable periodically or contingent on productivity or use petitioners note that among the 20-plus products the parties selected for de- velopment felodipine and propafenone were the only two that resulted in commer- cial success it therefore makes sense they urge to regard the royalties as having been paid in consideration of those two products mr gould’s testimony was based on the premise that exclusive rights to the felodipine formulation could not have been granted in date because the felodipine formulation did not yet exist in so testifying he assumed what he was trying to prove namely that the subject of the license was the felodipine formula- tion if the subject of the license was the technology as the license agree- ment unambiguously provided the timing problem mr gould imagined goes away because the technology plainly existed in date equally problematically mr gould did not convincingly explain how the date engagement letter could have served to license the felodipine formulation since the felodipine formulation did not exist in date either petitioner and dr enscore testi- fied that this formulation was not invented until sometime after date we do not think it is accurate to describe the phrase in consideration of as setting forth a requirement the requirement imposed by sec_1235 is that continued in advancing this argument petitioners seek to redraft the license agreement using hindsight to achieve a more advantageous tax result the liqui- solid technology had potential application to thousands of drugs in date the parties had no idea to which drugs it might usefully be applied as a result they necessarily crafted that agreement as a license to use the technology to figure out which drugs might be developed successfully to employ an analogy from a different industry an oil company that licen- ses drilling technology inevitably uses that technology no less in drilling dry holes than in drilling successful wells the same was true here mutual necessarily utilize d the technology every time petitioner performed feasibility studies on a product in its laboratories petitioner performed feasibility studies for mutual’s benefit on more than products over four years this amounted to a significant utilization of the technology by mutual when entering into the license agreement mutual could logically expect to derive value from all such uses of the technology even if feasibility studies on a particular drug did not predict a home run those studies might yield continued a holder must transfer all substantial rights in order to get long-term_capital_gain treatment the phrase in consideration of appears to be nothing more than a routine prepositional phrase in any event petitioners’ argument is unconvincing for the reasons discussed in the text valuable know-how that would assist development of similar or redirect development toward dissimilar products mutual might also derive value by using the technology to cross unpromising drugs or unpromising types of drugs off of its list as is true in many licensing arrangements mutual contracted to pay royalties not on the basis of actual usage of the technology but on the basis of sales of products containing the technology the payment structure chosen by the parties does not alter the fact that mutual paid royalties to utilize the technology those royalties were paid in consideration of its use of that technology both when its use of the technology was successful and when it was not in sum the rights transferred to mutual are those granted to it by the license agreement and only those rights while resisting the conclusion that this agreement was the relevant instrument of transfer petitioners have not identified any other document that could have granted to mutual and defined the specific rights that mutual in fact possessed we conclude that the terms of the license agreement and the extrinsic circumstances both support what we believe to be its clear meaning the rights granted to mutual under the agreement were the limited rights to utilize the technology to develop products and to make and sell products containing the technology this resolves the first part of our inquiry which required us to identify the nature of the rights transferred c substantiality of the rights retained the remaining question is whether petitioner in the license agreement transferred all substantial rights to the technology we conclude that he did not the rights granted to mutual were less than all the rights in the technology because the license was limited to the pharmaceutical industry and was restricted to specific products selected by the parties we find that the licensors’ retained rights had substantial value a taxpayer does not transfer all_substantial_rights_to_a_patent if the instru- ment of transfer grants rights to the grantee in fields of use within trades or in- dustries which are less than all the rights covered by the patent which exist and as an alternative to the theory that the date engagement letter was in substance a license agreement transferring the felodipine formulation to mutual petitioners assert in their answering brief that the parties behaved as if the license agreement grant and royalty provisions applied to these technologies after their respective inventions as legal support for this alternative theory petition- ers suggest the contract doctrine_of substitute performance we are generally re- luctant to consider arguments advanced for the first time in a party’s answering brief and we will decline to do so here see 96_tc_858 aff’d 959_f2d_16 2d cir 71_tc_874 in any event we find no factual support in the record for the notion that the parties conducted themselves as if the license agreement applied rather than in the belief that it actually applied have value at the time of the grant sec_1_1235-2 income_tax regs in determining whether a taxpayer has transferred all substantial rights the third circuit has evaluated whether the taxpayer has retained rights that in the aggregate have substantial value see e i dupont de nemours co f 2d pincite in at least two respects the license agreement did not transfer all sub- stantial rights to the technology first the agreement did not transfer to mutual all rights to use the technology within the pharmaceutical field sec_5 of the agreement explicitly denied mutual any rights with respect to drug products peti- tioner was already investigating it provided the group of potential products to be selected by the parties to this agreement shall exclude at all times during the life of this agreement products that hygrosol spireas and bolton are developing or are in negotiations to develop for another party the agreement also gave petitioner and his co-licensors effective veto pow- er over the drugs as to which mutual could exercise its rights in the future the technology had potential application to thousands of drugs but sec_2_1 grant- ed mutual rights to use the technology only to develop products that mutual united and hygrosol will unanimously select the agreement required the licensors to act in good_faith when proposing or declining to propose products for development but situations can easily be imagined in which the licensors might have concluded acting in good_faith that company x would be a more logical development partner for a particular product than mutualdollar_figure the parties understood that additional work would be required to adapt the liquisolid technology to the variables of individual drugs but this does not dimin- ish the value of the technology generally or of petitioner’s retained rights to use it petitioner negotiated assiduously to maintain control_over his patented liqui- solid techniques this strongly implies a belief that the rights he retained had value although felodipine and propafenone turned out to be the only drugs successfully developed between and when petitioner left mutual’s employ this outcome was not foreseeable when the parties negotiated the agreement we ac- cordingly find and hold that the licensors’ retained rights to use the technology within the pharmaceutical industry as of date had substantial value second petitioner retained under the license agreement all rights to use the technology outside the pharmaceutical field eg in developing nutrition- one example might be where company x holds the patent on a particular molecule but cannot bring it to market for lack of a viable formulation petitioner testified at trial that this was not uncommon the record does not disclose what drugs or other products petitioner may have developed using the liquisolid technology after al supplements vitamins and other products not requiring fda approval the restriction of a license to one field of use where a reserved field of use has value at the time of the grant fails to convey all substantial rights see 493_f2d_813 9th cir rev’g tcmemo_1971_123 436_f2d_655 6th cir rev’g 52_tc_104 sec_1_1235-2 income_tax regs when he executed the license agreement petitioner was extremely in- terested in exploring use of the technology to develop super-bioavailable or other new formulations of nutritional supplements like coq10 indeed in febru- ary he engaged one or more professionals to market the liquisolid technology to various companies in the health and nutrition fields at trial petitioner sug- gested that these retained rights had little commercial value because for example consumers might refuse to pay extra for a supplement containing a smaller dose of the active ingredient but his testimony on this point was anecdotal and conclu- sory and it was at odds with other portions of his testimony once again it is implausible that petitioner would have negotiated so insis- tently to retain rights to use the technology in the nutrition field if he was con- vinced that these rights had no value we accordingly find and hold that the rights petitioner and his co-licensors retained to use the technology both within the pharmaceutical field and in other fields in the aggregate had substantial value d conclusion petitioner in date negotiated a deal to license use of the technology to mutual on a limited product-by-product basis it is possible that he might have struck a different deal he might initially have proposed an r d arrangement as mr gould would probably have advised then waited several years to see what developed the record does not establish what motivated his decision time may have been of the essence or the bird in hand mantra may have carried the day while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 petitioner wishes to revise the agreement he negotiated in which by its terms granted a limited right to use the technology and replace it with a different arrangement that in hindsight might appear to generate a more desirable tax outcome petitioner is not at liberty to undo the deal he made or the documents he signed see commissioner v danielson f 2d pincite because petitioner in the license agreement did not transfer property consisting of all substantial rights to a patent sec_1235 does not apply we thus sustain respondent’s determination that the royalties petitioners received are taxable as ordinary_income to reflect the foregoing decision will be entered for respondent
